Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office action is made in response to Amendment, filed 20 December 2020 (“Reply”).  Applicant has amended Claims 1 - 2, 8, 11 and 13 and cancelled Claims 9 – 10.  As amended, Claims 1 – 8 and 11 - 20 are presented for examination.
In Office action of 10 September 2020 (“Office Action”):
Claims 1 – 20 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 10 and 11 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1 – 2, 4, 8 and 13 – 14 were rejected under 35 U.S.C. 103 as being unpatentable over Solomon et al., US Pub. 2016/0088326 A1 (hereinafter Solomon) in view of Fleming, US Pub. 2011/0299835 A1 (hereinafter Fleming). 
Claims 3 and 16 were rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Fleming as applied to claims 1 and 13 above, and further in view of Osborne, US Pub. 2008/0002938 A1 (hereinafter Osborne).
Claims 5 and 12 were rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Fleming as applied to claims 1 and 8 above, and further in view of Deyo et al., US Pub. 2009/0132920 A1 (hereinafter Deyo).
Claims 6 – 7, 9, 15 and 17 were rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Fleming as applied to claims 1, 8 and 13 above, and further in view of Webster et al., US Pub. 2017/0064378 A1 (hereinafter Webster).
Claims 18 – 20 were rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Fleming as applied to claims 1, 8 and 13 above, and further in view of Chow et al., US Pub. 2011/0154401 A1 (hereinafter Chow).

Allowable Subject Matter
Claims 8, 11 – 12 and 19 are allowable because Applicant moved limitations from previously objected to Claims 9 and 10 to independent Claim 8.  

Examiner Note – Compact Prosecution
If Applicant moved the same limitations from previously objected to Claims 9 and 10 to independent Claims 1 and 13, the application would be allowable.  Examiner is willing to discuss with Applicant and left a message on Mack Teng’s US phone number on 22 January 2021 but has heard no response. 


Response to Arguments
Applicant's arguments with respect to Claims 1 and 13 have been fully considered but they are not persuasive. Applicant argues that the Solomon reference is not applicable to amended Claim 1, (Reply: p. 11).  Specifically, Applicant argues that the Virtual Application Server of Solomon does not comprise a capture unit that captures partial streaming data as claimed.  Applicant also argues that the “recording time parameter for capturing partial audiovisual streaming data of the program is different from the metadata that is generated by the Virtual Application Server 134 for indicating time parameters of the recorded video file”, (Reply: pp. 10 – 11).  Examiner respectfully disagrees.
Solomon discloses that the virtual application server includes receiver modules 137 which relay the received video stream to video streaming and processing server 140 for further processing, (Fig. 2 and [0050]).  The video streaming and processing server includes a recording engine 142, or capture unit,  which can utilize HTTP Live Streaming HLS protocol to break the overall stream into a sequence of small video chunks of varying duration using a file segmenter which produces a set of index files which are stored, ([0051]).  The broadest reasonable interpretation of capturing partial audiovisual stream data of the program could include the recording of video chunks disclosed by Solomon.
 In response to the argument that the  “recording time parameter for capturing partial audiovisual streaming data of the program is different from the metadata that is generated by the Virtual Application Server 134 for indicating time parameters of the recorded video file”, the term “recording time parameter” is very general.  Solomon discloses that the recording engine generates additional metadata for each individual video file which could include a start time of the video and a length of the recording in seconds, ([0051]).  The broadest reasonable interpretation of the term “recording time parameter” could include this metadata which is an indication of the start time and duration of the recording of a specific segment of video.  Therefore, the examiner maintains the rejection for independent Claims 1 and 13.


Response to Arguments - Claim Rejections - 35 USC § 112
Applicant has amended independent Claims 1, 8 and 13 to remove the negative limitation that data from an image source device is received through a first internet connection “without using a service of a service provider”.  Therefore, the rejection of Claims 1 – 20 under 35 USC § 112 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2, 4 and 13 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon et al., US Pub. 2016/0088326 A1 (hereinafter Solomon) in view of Fleming, US Pub. 2011/0299835 A1 (hereinafter Fleming). 

In regards to Claim 1, Solomon discloses a cloud recording system (Solomon: [0002], Present invention relates to systems that provide cloud-based video surveillance services to provide for recorded video data from network-connected devices), comprising: 
an image source device for providing an audiovisual streaming data of a program said audiovisual streaming data of the program comprising audio and images (Solomon: Fig. 3 and [0025], surveillance video is collected from a plurality of video sources 210;  [0026], Streaming video data can optionally include audio data which is considered part of the video data transmission.  Video sources may be conventional video cameras, IP cameras, or other video capture or transmission devices); 
a recording device connected to the image source device through a first internet connection for receiving the audiovisual streaming data of the program (Solomon: Fig. 3 and [0025], Plurality of video sources 210 [image source devices] are connected to Virtual Application Server 134 [recording device] via network 400 [Internet]; [0026], Video sources 210 may comprise any devices configured to capture video and optionally audio data; Figs. 1 and 2 and [0018], local surveillance domains 200 are operatively coupled to the server system via a communication network 400; Fig. 3 and [0030] – [0031], Virtual private network VPN is configured over network 400 providing a secure connection [first internet connection] between the video sources 210 and Virtual Application Server 134 comprising Gateway Proxy Server 136 which includes Receiver Modules 137; Fig. 2 and [0050], Virtual Application Server 134 [recording device] which includes Receiver module 137 receives each video stream transmitted to server system 100 from each local surveillance domain; Fig. 1 and [0019], network 400 can be the internet), wherein the recording device stores at least one recording time parameter (Solomon: Fig. 2 and [0051], Metadata for each individual video file is generated by Virtual Application Server 134 via Recording Engine 142 and can include a start time [recording time parameter] of the video in the file and a length of the recording in seconds [recording time parameter]), being setup through a second internet connection (Solomon: Fig. 1 and [0060] – [0061], Users can interact with the system via user interfaces of client applications 310 implemented on client systems 300 through suitable user interface controls.  Users may access websites hosted by virtual application servers through a URL or link and the load balancer 116 directs the web browser to the particular version of the website that is hosted by the virtual application server assigned to the client system to enable the user to display and interact with information, media, and other content embedded within the website; [0057] and [0061], client system 300 first establishes a connection to server system 100 via network 400.  Information transmitted between client system 300 and server system 100 can be encrypted and sent over a secure network connection [second internet connection]; [0075], User interface controls allows the user to select a particular period of time of interest or a starting date and time of interest) and wherein the recording device comprises: 
a capture unit for capturing partial audiovisual streaming data of the program in accordance with the at least one recording time parameter being setup through the second internet connection, wherein said partial audiovisual streaming data of the program includes audio and images received from the image source device (Solomon: Fig. 3 and [0025], Local surveillance domains 200 comprise video sources 210 [capture unit] which collect surveillance video; [0026], Video sources 210 may comprise any devices configured to capture video and may optionally include audio data; [0069], Users are able to perform configuration management operations for each local surveillance domain such as record characteristics including recording schedules [recording time parameters].  Administration services component 144 can be configured to, in response to a user operating a client application to input operational characteristics for a local surveillance domain, establish a connection with the router for the local surveillance domain over network 400 [second internet connection]; Fig. 2 and [0050], Virtual application server includes receiver modules 137 which relay the received video stream to video streaming and processing server 140 for further processing; [0051], The video streaming and processing server includes a recording engine 142  which can utilize HTTP Live Streaming HLS protocol to break the overall stream into a sequence of small video chunks of varying duration using a file segmenter which produces a set of index files which are stored); and 
a conversion unit for converting said partial audiovisual streaming data of the program, wherein the recording device is configured to transmit the captured data to a remote storage device for keeping the captured data (Solomon: Fig. 2 and [0050], Video streaming and processing server 140 [conversion unit], which includes a recording engine 142, performs a video process to convert the streaming video data into a format that is suitable for recording and accessing for playback of the recorded video stream; Fig. 1 and [0052], Recording Engine 142 accesses Media server 160 to store data for the video stream, i.e. individual video files along with associated metadata, in media data store 162 [remote storage device]; [0016], Cloud-based video surveillance system of the present invention offers services for remote storage of recorded surveillance data collected by a plurality of video sources).
But Solomon does not explicitly disclose converting partial audiovisual streaming data into a captured file; and transmit the captured file to a remote storage device for keeping the captured file (emphasis added to distinguish elements not explicitly taught by Solomon).
Fleming from a similar endeavor teaches converting partial audiovisual streaming data into a captured file (Fleming: Fig. 4 and [0040], DVR starts recording live video and audio in predefined time increments for a predefined period of time.  When the predetermined video clip length has been reached the DVR then processes the recorded live video into a format suitable for transport over the network medium);
transmit the captured file to a remote storage device for keeping the captured file (Fleming: Fig. 4 and [0040], The live video clips which have been processed into a format suitable for transport over the network medium are uploaded to a server).
In regards to surveillance methods, video files can be very large in size which creates a significant delay in their transmission over a network, (Fleming: [0005] and [0021]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solomon in view of Fleming to allow images to be converted to a standard format so that they can be presented back to the viewer as a standardized video stream, (Fleming: [0028]).  This allow end users to access a multiplicity of video and audio by converting the video/audio at a central server, (Fleming: [0028]).
	

Regarding Claim 2, the combined teaching of Solomon and Fleming discloses the cloud recording system of claim 1, wherein the recording device stores a plurality of recording time parameters being setup through the second internet connection (Solomon: [0069], Users are able to perform configuration management operations for each local surveillance domain such as record characteristics including recording schedules [recording time parameters].  Administration services component 144 can be configured to, in response to a user operating a client application to input operational characteristics for a local surveillance domain, establish a connection with the router for the local surveillance domain over network 400 [second internet connection]), and the recording device further comprises: 
a cache unit for caching the audiovisual streaming data received by the recording device (DVRs are constantly recording video from cameras.  This video may be stored locally, such as on the DVR; Fleming: [0035]) and the capture unit being configured to capture the partial audiovisual streaming data of the program out of the audiovisual streaming data cached by the cache unit (When an alarm condition occurs, DVR takes video recorded prior to the alarm condition stored on the DVR and processes the video.  DVR captures clips for a designated period of time; Fleming [0038] and [0040]); 
wherein each of the plurality of recording time parameters comprises a recording time segment (DVR starts recording live video and audio for a designated period of time.  DVR takes video recorded prior to the alarm condition; Fleming: [0038] and [0040]), and the conversion unit is configured to convert the partial audiovisual streaming data of the program into the captured file in accordance with each of the recording time segments (Clips are captured for a designated period of time and uploaded to a server; Fleming: [0038]), and the captured file is a video file (Video file recorded on the DVR is converted to a format suitable for transmission such as a popular video format for display on a remote computer or computing device; Fleming: [0039]).  This claim is rejected on the same grounds as Claim 1.

Regarding Claim 4, the combined teaching of Solomon and Fleming discloses the cloud recording system of claim 2, wherein each of the recording time segments comprises a capture start point and a capture end point (Clips are captured for a designated period of time until the predetermined video clip length has been reached; Fleming: [0040]), and the cloud recording system further comprises: 
an event detector connected to the recording device through a fourth communication connection for generating an event message as an event occurs (DVR monitors for abnormalities from an analysis of incoming video streams.  When an alarm condition occurs, the DVR immediately sends a message to the server; Fleming: Fig. 3, [0035] - [0036] and [0038]); 
wherein each of the recording time segments further comprises an event occurring point which situates between the capture start point and the capture end point, and when the recording device receives the event message, the capture unit captures the partial audiovisual streaming data of the program in accordance with the event occurring point, the capture start point, and the capture end point (Once an alarm condition occurs, the DVR capture clips for a designated period of time.  DVR takes video recorded prior to the alarm condition, processes the video and uploads as a video file; Fleming: [0038] and [0040]).  This claim is rejected on the same grounds as Claim 1.

In regards to Claim 13, a cloud recording server (Solomon: [0002], Present invention relates to systems that provide cloud-based video surveillance services to provide for recorded video data from network-connected devices), for receiving an audiovisual streaming data of a program from an image source device through a first internet connection, said audiovisual streaming data of the program comprising audio and images, wherein the cloud recording server stores at least one recording time parameter being setup through a second internet connection (Solomon: [0026], Streaming video data [audiovisual streaming data] can optionally include audio data which is considered part of the video data transmission.  Video sources may be conventional video cameras, IP cameras, or other video capture or transmission devices; Fig. 3 and [0025], Plurality of video sources 210 [image source devices] are connected to Virtual Application Server 134 via network 400 [Internet]; [0026], Video sources 210 may comprise any devices configured to capture video and optionally audio data; Figs. 1 and 2 and [0018], local surveillance domains 200 are operatively coupled to the server system via a communication network 400; Fig. 3 and [0030] – [0031], Virtual private network VPN is configured over network 400 providing a secure connection [first internet connection] between the video sources 210 and Virtual Application Server 134 comprising Gateway Proxy Server 136 which includes Receiver Modules 137; Fig. 2 and [0050], Virtual Application Server 134 which includes Receiver module 137 receives each video stream transmitted to server system 100 from each local surveillance domain; Fig. 1 and [0019], network 400 can be the internet) , wherein the cloud recording server comprises: 
a capture unit for capturing partial audiovisual streaming data of the program received through the first internet connection in accordance with at least one recording time parameter being setup through the second internet connection, wherein said partial audiovisual streaming data of the program includes audio and images received from the image source device (Solomon: Fig. 3 and [0025], Local surveillance domains 200 comprise video sources 210 which collect surveillance video; Fig. 3 and [0030] – [0031], Virtual private network VPN is configured over network 400 providing a secure connection [first internet connection] between the video sources 210 and Virtual Application Server 134 comprising Gateway Proxy Server 136 which includes Receiver Modules 137; [0069], Users are able to perform configuration management operations for each local surveillance domain such as record characteristics including recording schedules [recording time parameters].  Administration services component 144 can be configured to, in response to a user operating a client application to input operational characteristics for a local surveillance domain, establish a connection with the router for the local surveillance domain over network 400 [second internet connection]; [0026], Video sources 210 may comprise any devices configured to capture video and may optionally include audio data; Fig. 2 and [0050], Virtual application server includes receiver modules 137 which relay the received video stream to video streaming and processing server 140 for further processing; [0051], The video streaming and processing server includes a recording engine 142  which can utilize HTTP Live Streaming HLS protocol to break the overall stream into a sequence of small video chunks of varying duration using a file segmenter which produces a set of index files which are stored); 
a conversion unit for converting said partial audiovisual streaming data of the program (Solomon: Fig. 2 and [0050], Video streaming and processing server 140, which includes a recording engine 142, performs a video process to convert the streaming video data into a format that is suitable for recording and accessing for playback of the recorded video stream); and 
a communication port connected to a communication network for transmitting the captured file to a remote storage device (Solomon: Fig. 1 and [0052], Recording Engine 142 accesses Media server 160 to store data for the video stream, i.e. individual video files along with associated metadata, in media data store 162 [remote storage device]; [0016], Cloud-based video surveillance system of the present invention offers services for remote storage of recorded surveillance data collected by a plurality of video sources; Fig. 6 and [0093], computer system 600 may include a communications interface 624, for example a communications port).
But Solomon does not explicitly disclose converting partial audiovisual streaming data into a captured file; and transmitting the captured file to a remote storage device (emphasis added to distinguish elements not explicitly taught by Solomon).
Fleming from a similar endeavor teaches converting partial audiovisual streaming data into a captured file (Fleming: Fig. 4 and [0040], DVR starts recording live video and audio in predefined time increments for a predefined period of time.  When the predetermined video clip length has been reached the DVR then processes the recorded live video into a format suitable for transport over the network medium);
transmitting the captured file to a remote storage device (Fleming: Fig. 4 and [0040], The live video clips which have been processed into a format suitable for transport over the network medium are uploaded to a server).
In regards to surveillance methods, video files can be very large in size which creates a significant delay in their transmission over a network, (Fleming: [0005] and [0021]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solomon in view of Fleming to allow images to be converted to a standard format so that they can be presented back to the viewer as a standardized video stream, (Fleming: [0028]).  This allow end users to access a multiplicity of video and audio by converting the video/audio at a central server, (Fleming: [0028]).

Regarding Claim 14, the combined teaching of Solomon and Fleming discloses the cloud recording server of claim 13, wherein the capture unit is configured to capture the partial audiovisual streaming data of the program in accordance with a plurality of said recording time parameter (Server searches for any active alarms in the database; Fleming: [0043]), and the cloud recording server further comprises: 
a cache unit for caching the audiovisual streaming data received by the cloud recording server (DVRs are constantly recording video from cameras.  This video may be stored locally, such as on the DVR; Fleming: [0035]) and the capture unit being configured to capture the partial audiovisual streaming data of the program out of the audiovisual streaming data cached by the cache unit (When an alarm condition occurs, DVR takes video recorded prior to the alarm condition stored on the DVR and processes the video.  DVR captures clips for a designated period of time; Fleming [0038] and [0040]); 
wherein each of the recording time parameters comprises a recording time segment (DVR starts recording live video and audio for a designated period of time.  DVR takes video recorded prior to the alarm condition; Fleming: [0038] and [0040]) and the conversion unit is configured to convert the partial audiovisual streaming data of the program into the captured file in accordance with each of the recording time segments (Clips are captured for a designated period of time and uploaded to a server; Fleming: [0038]), and the captured file is a video file (Video file recorded on the DVR is converted to a format suitable for transmission such as a popular video format for display on a remote computer or computing device; Fleming: [0039]).  This Claim is rejected on the same grounds as Claim 13.


Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Fleming as applied to claims 1 and 13 above, and further in view of Osborne, US Pub. 2008/0002938 A1 (hereinafter Osborne).

Regarding Claim 3, the combined teaching of Solomon and Fleming discloses the cloud recording system of claim 2.  But Solomon and Fleming fail to explicitly disclose, wherein the recording device is further configured to delete a remaining audiovisual streaming data from the cache unit after the partial audiovisual streaming data of the program is captured by the captured unit, wherein the remaining audiovisual streaming data situates outside any one of the recording time segments.
	Osborne from a similar endeavor teaches wherein the recording device is further configured to delete a remaining audiovisual streaming data from the cache unit after the partial audiovisual streaming data of the program is captured by the captured unit, wherein the remaining audiovisual streaming data situates outside any one of the recording time segments (Osborne discloses that after a first recording is complete, the buffer is flushed so as to remove the content from memory and make it available to other resources, which may include a next recording immediately after the first recording.  The old recording would be outside the recording time segments for a next program; Osborne: Abstract and [0071]).
	Because conventional DVRs are configure to routinely reset the time-shift buffers, actions such as channel changes or PIP swaps may cause media content previously recorded to a particular time-shift buffer to be discarded, (Osborne: [0007]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solomon and Fleming in view of Osborne to flush the buffer of previously buffered content, (Osborne: [0071]).  This allows the buffer resource to be made available for buffering and converting instances of media content to a linear recording, (Osborne: [0071]).

Regarding Claim 16, the combined teaching of Solomon and Fleming discloses the cloud recording server of claim 14.  But Solomon and Fleming fail to explicitly disclose, wherein the cloud recording server is further configured to delete a remaining audiovisual streaming data from the cache unit after the partial audiovisual streaming data of the program is captured by the capture unit, wherein the remaining audiovisual streaming data situates outside any one of the recording time segments.
	Osborne from a similar endeavor teaches wherein the cloud recording server is further configured to delete a remaining audiovisual streaming data from the cache unit after the partial audiovisual streaming data of the program is captured by the capture unit, wherein the remaining audiovisual streaming data situates outside any one of the recording time segments (Osborne discloses that after a first recording is complete, the buffer is flushed so as to remove the content from memory and make it available to other resources, which may include a next recording immediately after the first recording.  The old recording would be outside the recording time segments for a next program; Osborne: Abstract and [0071]).
	Because conventional DVRs are configure to routinely reset the time-shift buffers, actions such as channel changes or PIP swaps may cause media content previously recorded to a particular time-shift buffer to be discarded, (Osborne: [0007]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solomon and Fleming in view of Osborne to flush the buffer of previously buffered content, (Osborne: [0071]).  This allows the buffer resource to be made available for buffering and converting instances of media content to a linear recording, (Osborne: [0071]).
	

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Fleming as applied to claim 1 above, and further in view of Deyo et al., US Pub. 2009/0132920 A1 (hereinafter Deyo).

Regarding Claim 5, the combined teaching of Solomon and Fleming discloses the cloud recording system of claim 1.  But Solomon and Fleming fail to explicitly disclose, wherein the audiovisual streaming data of the program comprises a plurality of streaming data frames, and each of the streaming data frames comprises at least one I-frame, a plurality of P-frames, and a plurality of audio frames.
	Deyo from a similar endeavor teaches wherein the audiovisual streaming data of the program comprises a plurality of streaming data frames, and each of the streaming data frames comprises at least one I-frame, a plurality of P-frames, and a plurality of audio frames (File formats that a video encoder may encode into include MPEG and MPEG-2 which teaches streaming data frames. Streams of data representing data from a frame buffer for conversion into a video file; Deyo: [0049] and [0087]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solomon and Fleming in view of Deyo such that the capturing of video clips as disclosed in Fleming could be in the MPEG file format as taught by Deyo and thus teach various streaming data frames, (Deyo: Abstract, [0051] and [0087]).


Claims 6 – 7, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Fleming as applied to claims 1, 8 and 13 above, and further in view of Webster et al., US Pub. 2017/0064378 A1 (hereinafter Webster).
	

Regarding Claim 6, the combined teaching of Solomon and Fleming discloses the cloud recording system of claim 1.  But Solomon and Fleming fail to explicitly disclose, further comprising: a setup device for accepting an input of a new recording time parameter so as to replace the recording time parameter previously stored in the recording device, wherein the new recording time parameter is provided from the setup device to the recording device through a third communication connection.
	Webster from a similar endeavor teaches a setup device for accepting an input of a new recording time parameter so as to replace the recording time parameter previously stored in the recording device, wherein the new recording time parameter is provided from the setup device to the recording device through the second internet connection (Webster: [0016] – [0017]: DVR scheduler detects a change in a DVR recording list for a customer. The update scheduler may keep track as to a change of a broadcast time of a content in a recording list and a change to the start and or end times for the recording will be performed. The Examiner considers this DVR scheduler with updates to correspond to a second internet communications path).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solomon and Fleming in view of Webster to utilize the updated start times of Webster for the advantages of ensuring that the program begins recording at the appropriate time so as to prevent recording the wrong content.
	

Regarding Claim 7, the combined teaching of Solomon, Fleming and Webster discloses the cloud recording system of claim 6, wherein the recording time parameter previously stored in the recording device comprises an event occurring point and the new recording time parameter comprises a capture start point and a capture end point, and the capture start point is a time point earlier than the event occurring point and the capture end point is another time point later than the event occurring point (Webster: [0017]: Start and end times for recording are updated and thus teach the capture start point is a time point earlier than the event occurring point and the capture end point is another time point later than the event occurring point).  This claim is rejected on the same grounds as Claim 6.

Regarding Claim 15, the combined teaching of Solomon and Fleming disclose the cloud recording server of claim 14, wherein the cloud recording server is further configured to receive an event message (DVR monitors for abnormalities from an analysis of incoming video streams.  When an alarm condition occurs, the DVR immediately sends a message to the server; Fleming: Fig. 3, [0035] - [0036] and [0038]) and each of the recording time segments comprises a capture start point, a capture end point, and an event occurring point (Clips are captured for a designated period of time until the predetermined video clip length has been reached; Fleming: [0040]), and the capture start point is a time point earlier than the event occurring point and the capture end point is another time point later than the event occurring point (Once an alarm condition occurs, the DVR capture clips for a designated period of time.  DVR takes video recorded prior to the alarm condition, processes the video and uploads as a video file; Fleming: [0038] and [0040]).  But Solomon and Fleming fail to explicitly disclose wherein when the cloud recording server receives the event message, the capture unit captures the partial audiovisual streaming data of the program in accordance with the event occurring point, the capture start point, and the capture end point.
	Webster from a similar endeavor teaches wherein when the cloud recording server receives the event message, the capture unit captures the partial audiovisual streaming data of the program in accordance with the event occurring point, the capture start point, and the capture end point (Start and end times for recording are updated and thus teach the capture start point is a time point earlier than the event occurring point and the capture end point is another time point later than the event occurring point; Webster: [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solomon and Fleming in view of Webster to utilize the updated start times of Webster for the advantages of ensuring that the program begins recording at the appropriate time so as to prevent recording the wrong content.

Regarding Claim 17, the combined teaching of Solomon and Fleming discloses the cloud recording server of claim 13.  Solomon and Fleming fail to explicitly disclose, wherein the cloud recording server is further configured to accept an input of at least one new recording time parameter so as to replace the recording time parameter previously stored in the cloud recording server.
	Webster from a similar endeavor teaches the cloud recording server is further configured to accept an input of at least one new recording time parameter so as to replace the recording time parameter previously stored in the cloud recording server (DVR scheduler detects a change in a DVR recording list for a customer. The update scheduler may keep track as to a change of a broadcast time of a content in a recording list and a change to the start and or end times for the recording will be performed. The Examiner considers this DVR scheduler with updates to correspond to a third communications path; Webster: [0016] – [0017]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solomon and Fleming in view of Webster to utilize the updated start times of Webster for the advantages of ensuring that the program begins recording at the appropriate time so as to prevent recording the wrong content.


Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Fleming as applied to claims 1 and 13 above, and further in view of Chow et al., US Pub. 2011/0154401 A1 (hereinafter Chow).

Regarding Claim 18, the combined teaching of Solomon and Fleming discloses the cloud recording system of claim 1.  But Solomon and Fleming fail to explicitly disclose, said image source device is a set-top box for cable television, a set-top box for receiving satellite signals, or a multimedia playback device.
Chow from a similar endeavor teaches said image source device is a set-top box for cable television, a set-top box for receiving satellite signals, or a multimedia playback device  (Chow: Fig. 1 and [0014]), Set-top box device 102 [image source device] receives content from a service provider network 104 which is maintained by a service provider such as an internet service provider, a cable television system provider, an internet protocol television system provider, a satellite television system provider, other service provider , or combinations thereof; [0015], Set-top box device 102  may also receive broadcasts from one or more over-the –air OTA transmitters 110; [0017], STBs may also receive media content from other sources including content from third party content providers 124; media content and personal media content from the computer system 116, the personal media player 118, and the communication device 120; and stored media content from a memory device 126 of the STB;  Received media content may include television content, on-demand media content, applications and services available via the public network, and personal media content).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solomon and Fleming in view of Chow to allow a service provider to use existing infrastructure to deliver over-the air television content items and on-demand media content items to customers, (Chow: [00101), as establishing and maintaining a private network infrastructure to deliver the television content and on-demand media content may require a large investment, (Chow: [00021). User may record content at a network digital video recorder which is coupled to the set-top box, (Chow: [00221).

Regarding Claim 20, the combined teaching of Solomon and Fleming discloses the cloud recording system of claim 13.  But Solomon and Fleming fail to explicitly disclose, said image source device is a set-top box for cable television, a set-top box for receiving satellite signals, or a multimedia playback device.
Chow from a similar endeavor teaches, said image source device is a set-top box for cable television, a set-top box for receiving satellite signals, or a multimedia playback device (Chow: Fig. 1 and [0014]), Set-top box device 102 [image source device] receives content from a service provider network 104 which is maintained by a service provider such as an internet service provider, a cable television system provider, an internet protocol television system provider, a satellite television system provider, other service provider , or combinations thereof; [0015], Set-top box device 102  may also receive broadcasts from one or more over-the –air OTA transmitters 110; [0017], STBs may also receive media content from other sources including content from third party content providers 124; media content and personal media content from the computer system 116, the personal media player 118, and the communication device 120; and stored media content from a memory device 126 of the STB;  Received media content may include television content, on-demand media content, applications and services available via the public network, and personal media content).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solomon and Fleming in view of Chow to allow a service provider to use existing infrastructure to deliver over-the air television content items and on-demand media content items to customers, (Chow: [00101), as establishing and maintaining a private network infrastructure to deliver the television content and on-demand media content may require a large investment, (Chow: [00021). User may record content at a network digital video recorder which is coupled to the set-top box, (Chow: [00221).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tullberg, US Pub. 2008/0198268 A1 discloses a pre-alarm buffer of a video sequence, ([0017]).
Morrey et al., US Pub. 2010/0167687 A1 disclose user may begin recording which could include a pre-set period of video prior to the user input in a remote monitoring and surveillance system, ([0008] and [0066] – [0067]).
Hagens et al., US Pub. 2008/0199155 A1 disclose user to start and stop recording in a remote surveillance system, ([0003] – [0113]).
Srinivasan et al., US Pub. 2006/0234769 A1 disclose user initiated capture events in a remote surveillance system, (Figs. 32 – 34 and [0312] – [0316]).
N. Oza and N. B. Gohil, "Implementation of cloud based live streaming for surveillance," 2016 International Conference on Communication and Signal Processing (ICCSP), Melmaruvathur, 2016, pp. 0996-0998, doi: 10.1109/ICCSP.2016.7754297 discloses cloud based surveillance systems for live video streaming that can be surveillance from anywhere and anytime, (Abstract).
Cohen et al., US Pub. 2009/0031381 A1 disclose managing video surveillance data in a network which includes IP cameras and smart cameras. (Abstract and Fig. 1)
Donovan et al., US Patent 7,460,149 B1 disclose storing video data from a video surveillance system to remote storage. (Abstract and Fig. 11)
Kardashov, US Pub.2015/0358573 A1 discloses a system having one or more network cameras and a remote device which may receive camera data from the remote cameras. (Abstract and Fig. 1)
Kostadinovich, US Pub. 2006/0242678 A1 discloses remote management of digital video content from a remote IP video camera to an application server via the internet. (Abstract and Fig. 2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421